16-11700-smb   Doc 73   Filed 07/05/16    Entered 07/05/16 15:28:07   Main Document
                                         Pg 1 of 5
16-11700-smb   Doc 73   Filed 07/05/16    Entered 07/05/16 15:28:07   Main Document
                                         Pg 2 of 5


                                     Exhibit A
                                          16-11700-smb       Doc 73        Filed 07/05/16    Entered 07/05/16 15:28:07                     Main Document
                                                                                            Pg 3 of 5
                                                                                            Exhibit A
                                                                                        Master Service List
                                                                                     Served as set forth below

                 DESCRIPTION                                      NAME                               ADDRESS                               EMAIL                            METHOD OF SERVICE
                                                                                     Attn: Lawrence M. Schwab, Esq. & Thomas
                                                                                     M. Gaa, Esq.
                                                                                     2600 El Camino Real, Suite 300
Counsel to Fastly, Inc.                        Bialson, Bergen & Schwab, PC          Palo Alto CA 94306                      Tgaa@bbslaw.com                             First Class Mail and Email

                                                                                     Attn: Eric B. Fisher, Esq., Jessica L. Jimenez
                                                                                     366 Madison Avenue, 6th Floor                    efisher@binderschwartz.com
Counsel to Terry Gene Bollea                   Binder & Schwartz LLP                 New York NY 10017                                jjimenez@binderschwartz.com        First Class Mail and Email
                                                                                     Attn: Kevin Genda
                                                                                     875 Third Avenue
                                                                                     12th Floor
DIP Agent/Collateral Agent                     Cerberus Business Finance LLC         New York NY 10022                                kgenda@cerberuscapital.com         First Class Mail and Email
                                                                                     Attn: Daniel H. Tabak, Esq. & Mark Spatz,
                                                                                     Esq.
                                                                                     800 Third Avenue                                 dtabak@cohengresser.com
Counsel to Terry G. Bollea                     Cohen & Gresser LLP                   New York NY 10022                                mspatz@cohengresser.com            First Class Mail and Email
                                                                                     Attn: Charles J. Harder, Esq.
Top 50 Creditor (Counsel for Terry Gene                                              132 S Rodeo Dr Ste 301
Bollea)                                        Harder Mirell & Abrams                Beverley Hills CA 90212                          charder@hmafirm.com                First Class Mail and Email
                                                                                     Attn: Reid Snellenbarger
                                                                                     123 North Wacker Dr.
                                                                                     4th Floor
[Proposed] Investment Banker to the Debtors Houlihan Lokey, Inc.                     Chicago IL 60606                                 RSnellenbarger@HL.com              First Class Mail and Email
                                                                                     Attn: Centralized Insolvency Operation
                                                                                     2970 Market St.
IRS Insolvency Section                         Internal Revenue Service              Philadelphia PA 19104-5016                       Mimi.M.Wong@irscounsel.treas.gov   First Class Mail and Email
                                                                                     Attn: Centralized Insolvency Operation
                                                                                     P.O. Box 7346
IRS Insolvency Section                         Internal Revenue Service              Philadelphia PA 19101-7346                       Mimi.M.Wong@irscounsel.treas.gov   First Class Mail and Email
                                                                                     Attn: David S. Heller, Esq.
                                                                                     330 North Wabash Avenue
Counsel to US VC Partners, LP                  Latham & Watkins                      Chicago IL 60611                                 david.heller@lw.com                First Class Mail and Email
                                                                                     Attn: Keith A. Simon, Esq.
                                                                                     885 Third Avenue
Counsel to US VC Partners, LP                  Latham & Watkins                      New York NY 10022                                keith.simon@lw.com                 First Class Mail and Email
                                                                                     Attn: Mark Morris, Esq.
                                                                                     355 South Grand Avenue
Counsel to US VC Partners LP                   Latham & Watkins                      Los Angeles CA 90071                             Mark.morris@lw.com                 First Class Mail and Email



         In re Gawker Media LLC, et al.
         Case No. 16-11700 (SMB)                                                            Page 1 of 3
                                          16-11700-smb        Doc 73        Filed 07/05/16    Entered 07/05/16 15:28:07                   Main Document
                                                                                             Pg 4 of 5
                                                                                              Exhibit A
                                                                                          Master Service List
                                                                                       Served as set forth below

                  DESCRIPTION                                        NAME                                 ADDRESS                                  EMAIL                  METHOD OF SERVICE
                                                                                       Attn: Joseph T. Moldovan, Esq. & Robert K.
                                                                                       Dakis, Esq.
                                                                                       909 Third Avenue                             bankruptcy@morrisoncohen.com
Top 50 Creditor                                Morrison Cohen LLP                      New York NY 10022                            rdakis@morrisoncohen.com           First Class Mail and Email
                                                                                       Attn: Benjamin J. Steele
                                                                                       830 3rd Ave FL 9                             gawkerinfo@PrimeClerk.com
Claims Agent                                   Prime Clerk LLC                         New York NY 10022                            serviceqa@primeclerk.com           Email
                                                                                       Attn: Alexander Rheaume, Esq.
                                                                                       3 Center Plaza
Counsel to Silicon Valley Bank                 Riemer & Braunstein, LLP                Boston MA 02108                              arheaume@riemerlaw.com             First Class Mail and Email
                                                                                       Attn: Steven E. Fox, Esq.
                                                                                       Times Square Tower
                                                                                       Seven Times Square, Suite 2506
Counsel to Silicon Valley Bank                 Riemer & Braunstein, LLP                New York NY 10036                            sfox@riemerlaw.com                 First Class Mail and Email
                                                                                       Attn: Gregg M. Galardi, Esq., Stacy A.
                                                                                       Dasaro, Esq., Michael S. Winograd, Esq., &   Gregg.Galardi@ropesgray.com
                                                                                       Kristina K. Alexander, Esq.                  Stacy.Dasaro@ropesgray.com
                                                                                       1211 Avenue of the Americas                  Kristina.Alexander@ropesgray.com
Counsel to Debtor                              Ropes & Gray LLP                        New York NY 10036-8704                       michael.winograd@ropesgray.com     Email
Counsel to Cerberus Business Finance LLC                                               Attn: Frederic Ragucci, Adam Harris
(DIP Agent)                                                                            919 Third Avenue                             frederic.ragucci@srz.com
                                               Schulte Roth & Zabel LLP                New York NY 10022                            adam.harris@srz.com                First Class Mail and Email
                                                                                       Attn: Secretary of the Treasury
Securities and Exchange Commission -                                                   100 F St., NE                                secbankruptcy@sec.gov
Headquarters                                   Securities & Exchange Commission        Washington DC 20549                          NYROBankruptcy@sec.gov             First Class Mail and Email
                                                                                       Attn: Bankruptcy Dept.
                                                                                       Brookfield Place
Securities and Exchange Commission -           Securities & Exchange Commission – NY   200 Vesey St., Ste. 400
Regional Office                                Office                                  New York NY 10281-1022                       bankruptcynoticeschr@sec.gov       First Class Mail and Email
                                                                                       Attn: Jocelyn Hartmann
                                                                                       275 Grove Street, Suite 2-200
Prepetiton Lender/First Lien Lender            Silicon Valley Bank                     Newton MA 02466                              jhartmann@svb.com                  First Class Mail and Email
                                                                                       Attn: Sandy Qusba, Esq. & William T.
                                                                                       Russell, Jr., Esq.
Counsel to Committee of Unsecured                                                      425 Lexington Avenue                         squsba@stblaw.com
Creditors                                      Simpson Thacher & Bartlett LLP          New York NY 10017 `                          wrussell@stblaw.com                First Class Mail and Email




         In re Gawker Media LLC, et al.
         Case No. 16-11700 (SMB)                                                              Page 2 of 3
                                          16-11700-smb       Doc 73       Filed 07/05/16         Entered 07/05/16 15:28:07                  Main Document
                                                                                                Pg 5 of 5
                                                                                                 Exhibit A
                                                                                             Master Service List
                                                                                          Served as set forth below

                 DESCRIPTION                                    NAME                                           ADDRESS                               EMAIL                METHOD OF SERVICE

                                                                                        Attn: Michael H. Torkin, Esq., Brian D.
                                                                                        Glueckstein, Esq., & Alexa J. Kranzley, Esq.   torkinm@sullcrom.com
                                                                                        125 Broad Street                               gluecksteinb@sullcrom.com
Counsel to ZDGM LLC (Stalking Horse Bidder) Sullivan & Cromwell LLP                     New York NY 10004                              kranzleya@sullcrom.com          First Class Mail and Email
                                                                                        Honorable Stuart M. Bernstein
                                                                                        One Bowling Green
United States Bankruptcy Court for the      United States Bankruptcy Court for the      Room 723
Southern District of New York               Southern District of New York               New York NY 10004                                                              First Class Mail
                                                                                        Attn: Greg M. Zipes, Esq. & Susan Arbeit,
                                                                                        Esq.
                                                                                        US Federal Office Building
United States Trustee Southern District of                                              201 Varick St. Room 1006
New York                                    United States Trustee William K. Harrington New York NY 10014                                                              First Class Mail
                                                                                        Attn: Bankruptcy Division                      David.Jones6@usdoj.gov
                                                                                        86 Chambers St.                                Jeffrey.Oestericher@usdoj.gov
United States Attorney's Office for the     US Attorney for Southern District of New    3rd Fl                                         Joseph.Cordaro@usdoj.gov
Southern District of New York               York                                        New York NY 10007                              Carina.Schoenberger@usdoj.gov   First Class Mail and Email
                                                                                        Attn: Mr. A. Jung
                                                                                        90 Third Avenue, 19th Floor
Postpetiton Lender/Second Lien Lender       US VC Partners LP                           New York NY 10022                              ajung@columbusnova.com          First Class Mail and Email
                                                                                        Attn: Jason Gordon
                                                                                        Director of Communications
                                                                                        250 Hudson Street Ste 700
Writers Guild of America East, Inc., Union  Writers Guild of America East, Inc.         New York NY 10013                              jgordon@wgaeast.org             First Class Mail and Email




         In re Gawker Media LLC, et al.
         Case No. 16-11700 (SMB)                                                                 Page 3 of 3
